Name: Council Regulation (EEC) No 769/89 of 21 March 1989 extending the 1988/89 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product
 Date Published: nan

 29 . 3. 89 Official Journal of the European Communities No L 84/ 13 COUNCIL REGULATION (EEC) No 769/89 of 21 March 1989 extending the 1988/89 marketing year in the milk and beef and veal sectors the fixing of those prices ; whereas the 1988/89 marketing year must therefore be extended in the milk and beef and veal sectors until 30 April 1989, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 571 /89 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forthcoming marketing year, which will involve delay in 1 . The 1988/89 milk year shall end on 30 April 1989 and the 1989/90 milk year shall begin on 1 May 1989 . 2. The 1988/89 marketing year for beef and veal shall end on 30 April 1989 and the 1989/90 marketing year shall begin on 1 May 1989. Article 2 This Regulation shall enter into force on 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1989 . For the Council The President C. ROMERO HERRERA 0 OJ No L 148, 28 . 6. 1968, p. 13 . (2) See page 1 of this Official Journal. (*) OJ No L 148,-28 . 6. 1968, p, 24. (4) OJ No L 61 , 4. 3 . 1989, p. 43.